UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DIMITRA HRISIKOS,

                             Plaintiff,
                                                                     21-CV-4998 (LTS)
                        -against-
                                                          ORDER DENYING IFP APPLICATION
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Leave to proceed in this Court without prepayment of fees is denied because Plaintiff has

sufficient assets to pay the fees. See 28 U.S.C. § 1915(a)(1). Plaintiff is directed to pay $402.00 in

fees – a $350.00 filing fee and a $52.00 administrative fee – within 30 days of the date of this order.

If Plaintiff fails to comply with this order within the time allowed, the action will be dismissed

without prejudice. Plaintiff has consented to receive electronic service of notices and documents in

this action. (ECF 3.)

SO ORDERED.

Dated:     June 8, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
